13‐4533 (L)
     Expressions Hair Design v. Schneiderman


 1                            UNITED STATES COURT OF APPEALS
 2                                FOR THE SECOND CIRCUIT
 3
 4                                              August Term 2014
 5
 6                  (Argued: March 5, 2015          Decided: September 29, 2015)
 7
 8                                             Nos. 13‐4533, 13‐4537
 9
10                             ––––––––––––––––––––––––––––––––––––
11
12     EXPRESSIONS HAIR DESIGN, LINDA FIACCO, THE BROOKLYN FARMACY & SODA
13   FOUNTAIN, INC., PETER FREEMAN, BUNDA STARR CORP., DONNA PABST, FIVE POINTS
14               ACADEMY, STEVE MILLES, PATIO.COM LLC, DAVID ROSS,
15
16                                              Plaintiffs‐Appellees,
17
18                                                      ‐v.‐
19
20   ERIC T. SCHNEIDERMAN, in his official capacity as Attorney General of the State of
21    New York, CYRUS R. VANCE, JR., in his official capacity as District Attorney of
22   New York County, CHARLES J. HYNES, in his official capacity as District Attorney
23                                  of Kings County,
24
25                                             Defendants‐Appellants.
26
27                             ––––––––––––––––––––––––––––––––––––
28
29   Before:         WESLEY, LIVINGSTON, and CARNEY, Circuit Judges.
30
31          Defendants appeal from a November 4, 2013 judgment of the United States
32   District Court for the Southern District of New York (Jed S. Rakoff, Judge) declaring
33   that New York General Business Law § 518, which prohibits sellers from imposing

                                                         1
 1   a surcharge on customers who use credit cards, violates the First Amendment and
 2   is  unconstitutionally  vague  under  the  Due  Process  Clause  of  the  Fourteenth
 3   Amendment, and enjoining Defendants from enforcing the surcharge prohibition
 4   against Plaintiffs.  We conclude that the district court erred in holding that § 518
 5   violates the First Amendment and the Due Process Clause.  We therefore vacate the
 6   judgment and remand for dismissal of Plaintiffs’ claims.
 7
 8         VACATED AND REMANDED.
 9
10                                         JUDITH  VALE,  Assistant  Attorney  General
11                                         (Barbara  D.  Underwood,  Solicitor  General,
12                                         Steven C. Wu, Deputy Solicitor General, on
13                                         the  brief),  for  Defendant‐Appellant  Eric  T.
14                                         Schneiderman, in his official capacity as Attorney
15                                         General of the State of New York.
16
17                                         Larry A. Sonnenschein, Ronald E. Sternberg,
18                                         for Zachary W. Carter, Corporation Counsel
19                                         of  the  City  of  New  York,  for  Defendants‐
20                                         Appellants  Cyrus  R.  Vance,  Jr.,  in  his  official
21                                         capacity  as  District  Attorney  of  New  York
22                                         County,  and  Charles  J.  Hynes,  in  his  official
23                                         capacity as District Attorney of Kings County.
24
25                                         Henry C. Meier, Associate General Counsel,
26                                         for Amicus Curiae Credit Union Association of
27                                         New York in support of Defendants‐Appellants.
28
29                                         DEEPAK  GUPTA,  Gupta  Beck  PLLC,
30                                         Washington, DC (Gary Friedman, Friedman
31                                         Law Group, LLP, New York, NY, on the brief),
32                                         for Plaintiffs‐Appellees. 
33
34                                         Linda  P.  Nussbaum,  Grant  &  Eisenhofer,
35                                         P.A.,  New  York,  NY,  for  Amici  Curiae  The

                                              2
 1                                              Kroger  Company,  Safeway  Inc.,  Walgreen  Co.,
 2                                              Food Lion, LLC, Hy‐Vee Inc., H.E. Butt Grocery
 3                                              Co., The Great Atlantic & Pacific Tea Co., Inc.,
 4                                              Albertson’s LLC, and Rite Aid Corp., in support
 5                                              of Plaintiffs‐Appellees.
 6
 7                                              J. Douglas Richards, Cohen Milstein Sellers &
 8                                              Toll PLLC, New York, NY, for Amici Curiae
 9                                              Consumer  Action,  National  Association  of
10                                              Consumer  Advocates,  National  Consumers
11                                              League, and U.S. Public Interest Research Group,
12                                              in support of Plaintiffs‐Appellees.
13
14
15   DEBRA ANN LIVINGSTON, Circuit Judge:

16          New York General Business Law § 518 (“Section 518”) provides that “[n]o

17   seller in any sales transaction may impose a surcharge on a holder who elects to use

18   a  credit  card  in  lieu  of  payment  by  cash,  check,  or  similar  means.”    Plaintiffs‐

19   Appellees in this action (“Plaintiffs”) are five New York businesses and their owners

20   and managers.1  They sued the Attorney General of the State of New York and the

21   District  Attorneys  of  New  York  County  and  Kings  County  (collectively,  “New


            1
              Plaintiffs are Expressions Hair Design, a unisex hair salon in Vestal, New York, and
     its co‐owner, Linda Fiacco; The Brooklyn Farmacy & Soda Fountain, Inc., an ice‐cream
     parlor in Brooklyn, and its co‐founder, Peter Freeman; Bunda Starr Corp., which owns a
     Manhattan liquor store, and its president, Donna Pabst; Five Points Academy, a Manhattan
     martial arts studio, and its vice president, Steve Milles; and Patio.Com LLC, an outdoor
     furniture and billiards company with stores throughout New York, and its founder and
     president, David Ross.  

                                                   3
 1   York”) in the United States District Court for the Southern District of New York,

 2   claiming that Section 518 violates the First Amendment’s Free Speech Clause and is

 3   void for vagueness under the Fourteenth Amendment’s Due Process Clause.  The

 4   district  court  (Jed  S.  Rakoff,  Judge)  agreed  with  Plaintiffs  on  both  counts,  and

 5   eventually  entered  a  final  judgment  declaring  Section  518  unconstitutional  and

 6   permanently enjoining New York from enforcing the law against Plaintiffs.  On

 7   appeal, we conclude that Section 518 violates neither the First Amendment nor the

 8   Due Process Clause, and we therefore vacate the judgment entered by the district

 9   court and remand for dismissal of Plaintiffs’ claims.

10                                       BACKGROUND

11          A. “Swipe Fees” and Credit‐Card Surcharges

12          Every  time  a  consumer  pays  for  goods  or  services  with  a  credit  card,  the

13   credit‐card issuer charges the merchant a percentage of the purchase price.  (The

14   parties  and  literature  refer  to  these  fees  as  “swipe  fees”  or  “merchant‐discount

15   fees.”)  The typical fee is two to three percent of the transaction amount.  Plaintiffs

16   and  other  businesses  that  chafe  at  these  fees  would  like  to  pass  them  along  to

17   consumers while also making consumers aware of the charge in an effort to convince

18   them to pay cash.  Accordingly, they would like to charge more than their regular

                                                  4
 1   price  to  customers  who  use  credit  cards;  that  is,  they  would  like  to  impose  a

 2   “surcharge” on credit‐card users.  Another way of passing the cost of credit along

 3   to customers is to offer a discount from the regular price to customers who use cash. 

 4   While these two means of passing along the cost of credit may seem equivalent (in

 5   that they both ultimately result in credit‐card customers paying more than cash

 6   customers), differences between them have led to a series of efforts by both credit‐

 7   card companies and legislators to prohibit credit‐card surcharges specifically.  

 8          One difference between credit‐card surcharges and cash discounts involves

 9   consumers’  reactions  to  them.    A  psychological  phenomenon  known  as  “loss

10   aversion” means that “changes that make things worse (losses) loom larger than

11   improvements  or  gains”  of  an  equivalent  amount.    Daniel  Kahneman  et  al.,

12   Anomalies: The Endowment Effect, Loss Aversion, and Status Quo Bias, 5 J. Econ. Persp.

13   193, 199 (1991).  For this reason, credit‐card surcharges are more effective than cash

14   discounts at discouraging credit‐card use among consumers, which has naturally led

15   credit‐card companies to oppose them.  See Richard Thaler, Toward a Positive Theory

16   of  Consumer  Choice,  1  J.  Econ.  Behav.  &  Org.  39,  45  (1980).    But  some  consumer

17   advocates  and  lawmakers,  too,  have  favored  protecting  consumers  from  the

18   inconvenience and annoyance of having extra charges added to their bills, and have

                                                  5
 1   also suggested that discouraging credit‐card use may have adverse economic effects

 2   on the broader economy by “dampen[ing] retail sales.”  J.A. 114.

 3          According to proponents of prohibitions on credit‐card surcharges, experience

 4   also suggests that such surcharges will tend to exceed the amount necessary for the

 5   seller to recoup its swipe fees, meaning that sellers will effectively be able to extract

 6   windfall profits from credit‐card users.2  By contrast, cash discounts are unlikely to

 7   lead to the same problem, because merchants will not set the amount of the discount

 8   higher  than  the  marginal  cost  of  credit.    See,  e.g.,  Adam  J.  Levitin,  Priceless?  The

 9   Economic Costs of Credit Card Merchant Restraints, 55 UCLA L. Rev. 1321, 1352 (2008)

10   (“[M]erchants’ ability to discount is limited by the spread between the credit price

11   and the merchandise cost to the merchant.  If the merchant offers discounts by more

12   than that spread, the merchant will lose money on the transaction.  Merchants might

13   need to increase the credit price to create a sufficient spread to profitably offer a

14   discount that affects consumer behavior.”).  Further, because credit‐card surcharges

15   (unlike cash discounts) offer a means of increasing customers’ bills, dishonest sellers




            2
             When credit‐card surcharges were legalized in Australia, for example, they rose
     to about twice the amount that sellers actually had to pay in swipe fees, despite predictions
     that competition among sellers would prevent this from happening. 

                                                     6
 1   may  attempt  to  profit  at  their  customers’  expense  by  imposing  surcharges

 2   surreptitiously at the point of sale. 

 3          B. The Lapsed Federal Ban on Credit‐Card Surcharges

 4          New  York enacted Section 518 in 1984.  Because the law’s enactment was

 5   motivated by the expiration of a federal law that prohibited credit‐card surcharges,

 6   we briefly recount the history of that federal law.  

 7          In the early days of credit cards, credit‐card issuers’ contracts with merchants

 8   prohibited  merchants  from  charging  different  amounts  to  customers  who  used

 9   credit cards and those who used other methods of payment.  In 1974, however,

10   Congress amended the federal Truth in Lending Act (“TILA”) to protect merchants’

11   ability to offer their customers discounts for using cash.  See Fair Credit Billing Act

12   § 167, Pub. L. No. 93‐495, tit. III, 88 Stat. 1500 (1974) (codified in relevant part at 15

13   U.S.C.  §  1666f(a))  (providing  that  issuers  could  not  “prohibit  .  .  .  seller[s]  from

14   offering a discount to a cardholder to induce the cardholder to pay by cash, check,

15   or similar means rather than use a credit card”).  In the same amendments, Congress

16   also provided that these protected cash discounts did not rank as “finance charges”

17   governed by TILA’s disclosure requirements.  Id.  In 1975, the Federal Reserve Board

18   (the “Fed”) promulgated a regulation clarifying that the statutory exemption from

                                                    7
 1   TILA’s disclosure requirements did not also apply to credit‐card surcharges.  See Fair

 2   Credit Billing, Description of Transactions, 40 Fed. Reg. 43,200, 43,203 (Sept. 19, 1975). 

 3   In 1976, Congress again amended TILA to both ratify the Fed’s interpretation and

 4   ban  credit‐card  surcharges  entirely.    See  An  Act  to  Extend  the  State  Taxation  of

 5   Depositories Act, Pub. L. No. 94‐222, 90 Stat. 197 (1976) (the “1976 Amendments”). 

 6   Specifically, the 1976 Amendments provided: “[n]o seller in any sales transaction

 7   may impose a surcharge on a cardholder who elects to use a credit card in lieu of

 8   payment by cash, check, or similar means.”  Id. § 3(c)(1).  Moreover, to clarify the

 9   distinction between protected discounts and newly unlawful surcharges, the 1976

10   Amendments defined the term “surcharge” as “any means of increasing the regular

11   price to a cardholder which is not imposed upon customers paying by cash, check,

12   or  similar  means”;  defined  the  term  “discount”  as  “a  reduction  made  from  the

13   regular price”; and clarified that a discount “shall not mean a surcharge.”3 Id. § 3(a)

14   (codified in relevant part at 15 U.S.C. § 1602(q), (r)).   

            3
               In the hearings leading up to the enactment of the 1976 Amendments, at least one
     congressman  expressed  disbelief  that  this  clarification  was  needed,  opining  that  the
     distinction between cash discounts and credit‐card surcharges ought to be obvious.  See A
     Bill to Amend the Fair Credit Billing Act (Public Law 93‐495) with Respect to the Use of Cash
     Discounts, and for Other Purposes: Hearing on H.R. 10209 before the Subcomm. on Consumer
     Affairs. of the H. Comm. on Banking, Currency, and Housing, 94th Cong. 96 (1975) (Statement
     of Congressman Wylie) (“[T]o say that the word ‘surcharge’ and the word ‘discount’ are
     synonymous, makes us all look like fools in my judgment.”). 

                                                   8
 1          The  1976  Amendments’  ban  on  credit‐card  surcharges  was  initially  set  to

 2    expire  in  1979,  but  in  1978,  Congress  extended  it  until  1981.    See  Financial

 3    Institutions Regulatory & Interest Rate Control Act § 1501, Pub. L. No. 95‐630, 92

 4    Stat. 3641 (1978).  In 1981, Congress extended the statute again, and—apparently in

 5    response to the charge that the distinction between credit‐card surcharges and cash

 6    discounts remained difficult to understand—further clarified the matter by defining

 78   the term “regular price” as follows:

 9          the tag or posted price charged for the property or service if a single
10          price  is  tagged  or  posted,  or  the  price  charged  for  the  property  or
11          service when payment is made by use of [a credit card] if either (1) no
12          price is tagged or posted, or (2) two prices are tagged or posted, one of
13          which is charged when payment is made by use of [a credit card] and
14          the  other  when  payment  is  made  by  use  of  cash,  check,  or  similar
15          means.  

16    Cash Discount Act § 102, Pub. L. No. 97‐25, 95 Stat. 144 (1981)(codified in relevant

17    part at 15 U.S.C. § 1602(y)).

18          The 1981 enactment provided that the ban on credit‐card surcharges would

19    expire on February 27, 1984.  Id. § 201.  The ban expired on that date, and Congress

20    did not renew it.  The federal ban’s expiration motivated eleven states to enact their

21    own laws prohibiting credit‐card surcharges.  New York was one of those states. 




                                                  9
 1          C. Section 518’s Enactment

 2          Section 518, in its entirety, reads as follows:

 3          No seller in any sales transaction may impose a surcharge on a holder
 4          who elects to use a credit card in lieu of payment by cash, check, or
 5          similar means.

 6          Any seller who violates the provisions of this section shall be guilty of
 7          a misdemeanor punishable by a fine not to exceed five hundred dollars
 8          or a term of imprisonment up to one year, or both.

 9   N.Y. Gen. Bus. Law § 518.4  Thus, Section 518’s operative language is essentially

10   identical to that of the lapsed federal surcharge ban, but it does not incorporate its

11   federal counterpart’s explicit definitions of “surcharge,” “discount,” and “regular

12   price.”  15 U.S.C. § 1602(q), (r), (y). 

13          When  the  bill  proposing  Section  518  was  introduced  in  the  New  York

14   legislature, the bill summary indicated that the law was necessary to take the place

15   of the lapsed federal surcharge ban.  It cited the risk that merchants would, “at the

16   time  of  the  sale,  raise  or  lower  the  price  according  to  the  method  of  payment,”

17   leaving  the  “consumer  .  .  .  subject  to  dubious  marketing  practices  and  variable

18   purchase prices.”  It also clarified, however, that “merchant[s] would be able to offer

19   a discount for cash if they so desire.”  

            4
            A “seller” is defined as “any person who honors credit cards or debit cards which
     may be used to purchase or lease property or services.”  N.Y. Gen. Bus. Law § 511.6.  

                                                  10
 1         Advocacy groups were divided on the proposed bill.  It was supported by the

 2   New  York  State  Consumer  Protection  Board,  which  explained  that  surcharges

 3   “psychologically . . . impose penalties on purchasers and may actually dampen retail

 4   sales,” and also expressed the fear that permitting credit‐card surcharges would

 5   undermine efforts to “insure that customers can depend on advertised claims and

 6   prices . . . by permitting unannounced price increases at the point of sale.”  J.A. 114. 

 7   However, the Retail Council of New York State opposed the bill, arguing that swipe

 8   fees  required  merchants  to  increase  their  prices,  and  that  in  the  absence  of

 9   surcharges, price increases would be spread across all customers, resulting in cash

10   purchasers’ effectively subsidizing credit‐card users’ purchases.  Ultimately, the

11   New  York  Senate  passed  Section  518  by  a  vote  of  fifty‐two  to  seven,  and  the

12   Assembly passed it unanimously.   

13         D. Section 518’s Enforcement History

14         Although New York’s statutory ban on credit‐card surcharges has been in

15   effect for several decades, it was, for much of that time, effectively redundant with

16   standard provisions in credit‐card issuers’ contracts that prohibited sellers from

17   imposing credit‐card surcharges on customers (although, as previously noted, TILA




                                                11
 1   guarantees sellers’ freedom to offer cash discounts).5  As a result, there are almost

 2   no reported cases involving Section 518’s application.  

 3          The parties have cited just one reported prosecution under Section 518.  In

 4   1986, Eugene Fulvio, a gas‐station owner, was charged with an attempted violation

 5   of the statute.  Initially, a New York trial court rejected Fulvio’s motion to dismiss

 6   on the ground that Section 518 was unconstitutionally vague on its face.  See People

 7   v. Fulvio, 514 N.Y.S.2d 594, 597 (Crim. Ct. 1987) (“Fulvio I”) (holding that Section 518

 8   by its terms “gave the defendant fair warning as to what conduct was prohibited”). 

 9   After  a  subsequent  bench  trial,  however,  a  different  trial‐court  judge  granted

10   Fulvio’s renewed motion to dismiss on the ground that Section 518 was void for

11   vagueness as applied to him.  See People v. Fulvio, 517 N.Y.S.2d 1008, 1015 (Crim. Ct.

12   1987) (“Fulvio II”) (finding the law unconstitutional because “it is not the act which

13   is outlawed, but the word given that act”).  Despite distinguishing Fulvio I on the

14   ground that it had involved a facial as opposed to an as‐applied challenge, the court

15   in Fulvio II did not actually resolve a factual dispute as to whether Fulvio had posted


            5
              In the last decade, sellers began challenging these provisions in various antitrust
     lawsuits, which culminated in a nationwide class‐action settlement pursuant to which Visa
     and MasterCard agreed to drop their contractual prohibitions on credit surcharges.  See In
     re  Payment  Card  Interchange  Fee  &  Merch.  Discount  Antitrust  Litig.,  986  F.  Supp.  2d  207
     (E.D.N.Y. 2013) (approving this settlement).   

                                                      12
 1   separate cash and credit‐card prices at his gas station (as Fulvio had testified at trial),

 2   or instead posted a single price and then imposed a surcharge for credit‐card use (as

 3   the complainant had testified).  See id. at 1011–12. 

 4          In addition to the Fulvio prosecution, Plaintiffs point to another, more recent

 5   spate of enforcement activity involving Section 518.  In 2009, the New York State

 6   Attorney General’s office announced that it had reached settlements with fourteen

 7   heating‐oil sellers in Suffolk County who had been violating Section 518.   According

 8   to  affidavits  submitted  by  some  of  those  sellers  in  this  case,  the  sellers  had

 9   communicated  with  their  customers  over  the  phone:  the  sellers  “would  tell

10   [customers] the price of fuel (for example, $3.45/gallon) and then explain that there

11   was a surcharge on top of that price for paying with a credit card (for example,

12   $.05/gallon).”    J.A.  153.    The  Attorney  General’s  office  told  the  sellers  that  these

13   communications were illegal under Section 518, but that the sellers “could quote the

14   price as $3.50/gallon . . . and then explain to customers that they would receive a

15   $.05/gallon ‘discount’ for paying with cash.”  J.A. 154.  

16          E. Procedural History

17          Plaintiffs filed this action against New York in the Southern District of New

18   York on June 4, 2013.  Their July 15, 2013 amended complaint contains three claims

                                                    13
 1   (all brought pursuant to 42 U.S.C. § 1983), which allege, respectively, that Section

 2   518 violates the First Amendment’s free‐speech guarantee, is void for vagueness

 3   under the Due Process Clause of the Fourteenth Amendment, and is preempted by

 4   the Sherman Antitrust Act.  Plaintiffs sought a declaration that Section 518 is both

 5   unconstitutional and preempted, as well as an injunction against its enforcement. 

 6          In their amended complaint, Plaintiffs allege that they would like to charge

 7   credit‐card  customers  more  than  cash  customers  to  account  for  the  credit‐card

 8   companies’  swipe  fees.    Specifically,  they  would  like  to  impose  a  credit‐card

 9   surcharge,  as  opposed  to  offering  a  cash  discount.    According  to  the  amended

10   complaint, only one Plaintiff currently charges different amounts for credit and cash

11   purchases: Expressions Hair Design, a unisex hair salon in Vestal, New York, alleges

12   that its current policy is to charge two different prices, one for credit‐card customers

13   and  one  for  cash  customers.    However,    it  claims  to  fear  that  describing  this

14   difference  as  a  “surcharge,”  or  “say[ing]  that  credit  is  ‘extra’  or  ‘more,’”  might

15   violate Section 518.  J.A. 58.

16          On June 17, 2013, Plaintiffs moved for a preliminary injunction preventing

17   Defendants  from  enforcing  Section  518  against  them,  and  New  York  moved  to

18   dismiss on ripeness and standing grounds, as well as for failure to state a claim.   In

                                                  14
 1   supplemental affidavits submitted along with their motion, two Plaintiffs—Stephen

 2   Milles, the vice president of Five Points Academy, and Linda Fiacco, the co‐owner

 3   of Expressions Hair Design—clarify the pricing schemes that they would like to use

 4   but which are (or may be) prohibited by Section 518.  Milles avers that Five Points

 5   would like to impose “an extra charge, or ‘surcharge,’” for credit‐card users and to

 6   “display  prominently  the  surcharge  that  the  customer  will  incur.”    J.A.  149. 

 7   According to Milles, “[i]t is not our intention to display two separate prices for each

 8   good  and  service  that  we  offer,  but  rather  to  display—with  roughly  equal

 9   prominence—a single set of prices and the credit card surcharge amount.”  J.A. 149. 

10   Along similar lines, Fiacco avers that Expressions Hair Design would like to charge

11   credit‐card customers three percent more than cash customers, and to display a sign

12   that “characterize[s] the price difference as a 3% credit‐card surcharge on top of the

13   listed cash price” without “displaying the total credit‐card price as a dollar figure.” 

14   J.A. 151.

15         On October 3, 2013, the district court issued an opinion granting Plaintiffs’

16   preliminary  injunction  motion  and  denying  New  York’s  motion  to  dismiss. 

17   Expressions Hair Design v. Schneiderman, 975 F. Supp. 2d 430 (S.D.N.Y. 2013).  The

18   district court found that Plaintiffs’ challenge was ripe because they were presently

                                               15
 1   chilled from implementing their preferred pricing scheme, and that Plaintiffs had

 2   standing based on a credible fear that Section 518 would be enforced against them. 

 3   As for the First Amendment, the district court concluded that Section 518 burdens

 4   speech  by  “draw[ing]  the  line  between  prohibited  ‘surcharges’  and  permissible

 5   ‘discounts’ based on words and labels, rather than economic realities.”  Id. at 444. 

 6   Applying  the  Central  Hudson  test  for  non‐disclosure  restrictions  on  commercial

 7   speech, the district court found Section 518 unconstitutional.  See id. at 447.  The

 8   district court also held that Section 518 was void for vagueness because it “turns on

 9   the labels that sellers use to describe their prices.”  Id. at 448.  The court further held

10   that  Plaintiffs  had  demonstrated  the  other  elements  necessary  for  a  preliminary

11   injunction, and therefore “preliminarily enjoin[ed] the defendants from enforcing

12   section 518 . . . during the pendency of this case.”  Id. at 450.  (The district court also

13   denied New York’s motion to dismiss Plaintiffs’ preemption claim, though Plaintiffs

14   had not sought a preliminary injunction on that ground.)

15         The  parties  stipulated  to—and  the  district  court  entered,  on  November  4,

16   2013—a final judgment on Plaintiffs’ First and Fourteenth Amendment claims, even

17   though their preemption claim was still pending.  See Fed. R. Civ. P. 54(b) (“[T]he

18   court may direct entry of a final judgment as to one or more, but fewer than all,

                                                 16
 1   claims or parties only if the court expressly determines that there is no just reason

 2   for delay.”).  In the final judgment, the district court (1) “declare[d] that [Section 518]

 3   violates the First Amendment and is unconstitutionally vague in violation of the

 4   Due Process Clause of the Fourteenth Amendment,” (2) “permanently enjoin[ed] the

 5   defendants from enforcing [Section 518] against the plaintiffs,” and (3) dismissed

 6   Plaintiffs’ preemption claim as moot, without prejudice.  J.A. 213.  

 7          This appeal followed.

 8                                        DISCUSSION

 9          “When  reviewing  an  order  granting  either  a  preliminary  or  a  permanent

10   injunction, we review the district court’s legal holdings de novo and its ultimate

11   decision for abuse of discretion.”  Goldman, Sachs & Co. v. Golden Empire Sch. Fin.

12   Auth., 764 F.3d 210, 214 (2d Cir. 2014).  Because we conclude that the district court

13   erred in holding that Section 518 violates the First Amendment and the Due Process

14   Clause, we vacate the judgment entered below and remand for dismissal.  We begin

15   with the First Amendment.

16

17

18


                                                 17
 1                                               I.

 2 A.
3         Some preliminary discussion is necessary to frame more precisely the scope

 4   of Plaintiffs’ First Amendment challenge.  Again, the statute provides that “[n]o

 5   seller in any sales transaction may impose a surcharge on a holder who elects to use

 6   a credit card in lieu of payment by cash, check, or similar means.”  N.Y. Gen. Bus.

 7   Law § 518.  Because the statute does not define the word “surcharge,” we give it its

 8   ordinary meaning.  See FCC v. AT&T Inc., 562 U.S. 397, 403 (2011).  A “surcharge”

 9   ordinarily means “a charge in excess of the usual or normal amount: an additional

10   tax, cost, or impost.”  Webster’s Third New International Dictionary 2299 (2002); see also

11   Black’s Law Dictionary 1579 (9th ed. 2009) (defining “surcharge” as “[a]n additional

12   tax, charge, or cost”); Duprey v. State of Conn., Dep’t of Motor Vehicles, 28 F. Supp. 2d

13   702, 707 (D. Conn. 1998) (explaining that “a fee is a surcharge if it is in excess of a

14   usual or normal amount”).  Accordingly, Section 518’s use of the word “surcharge”

15   assumes that a seller to which the statute applies will have a “usual or normal” price

16   that serves as a baseline for determining whether credit‐card customers are charged

17   an “additional” amount that cash customers are not.  




                                                18
 1          The parties agree that this baseline is not the ultimate price that the seller

 2   charges to cash customers, but rather is something different—namely, the seller’s

 3   “regular” price.  Importantly, then, Section 518 does not prohibit all differentials

 4   between the price ultimately charged to cash customers and the price ultimately

 5   charged  to  credit‐card  customers;  it  forbids  charging  credit‐card  customers  an

 6   additional amount above the regular price that is not also charged to cash customers,

 7   but it permits offering cash customers a discount below the regular price that is not

 8   also offered to credit‐card customers.  (That is, it allows what we have termed “cash

 9   discounts.”)  To illustrate, if a seller’s regular price is $100, it may not charge credit‐

10   card customers $103 and cash customers $100, but if the seller’s regular price is $103,

11   it may charge credit‐card customers $103 and cash customers $100.  This distinction

12   is consistent with the federal surcharge ban on which Section 518 was modeled,

13   which (1) defined “surcharge” as “any means of increasing the regular price to a

14   cardholder  which  is  not  imposed  upon  customers  paying  by  cash,”  (2)  defined

15   “discount” as “a reduction made from the regular price,” and (3) clarified that a

16   discount “shall not mean a surcharge.”  15 U.S.C. § 1602(q), (r). 

17          If a surcharge means an additional amount above the seller’s regular price,

18   then it is basically self‐evident how Section 518 applies to sellers who post single,

                                                 19
 1   readily ascertainable prices for their goods or services (or what we will call “sticker

 2   prices”): the sticker price is the “regular” price, so sellers may not charge credit‐card

 3   customers an additional amount above the sticker price that is not also charged to

 4   cash customers.  As Plaintiffs point out, however, not all sellers post single sticker

 5   prices for their goods or services.  The federal surcharge ban was eventually revised

 6   to account for this possibility by defining the term “regular price” so that the statute

 7   could never be violated unless the seller “tagged or posted” a single price.  See 15

 8   U.S.C. § 1602(y) (defining “regular price,” in relevant part, as “the price charged . . .

 9   when payment is made by [credit card] if either (1) no price is tagged or posted, or

10   (2) two prices are tagged or posted, one of which is charged when payment is made

11   by  [credit  card]  and  the  other  when  payment  is  made  by  use  of  cash,  check,  or

12   similar means”).  Section 518, by contrast, does not explicitly use the term “regular

13   price,” much less define it, nor does the law otherwise indicate whether or how it

14   applies outside the single‐sticker‐price context.  This difference between Section 518

15   and the lapsed federal surcharge ban raises certain questions about the former law’s

16   scope: Can a seller have a “regular” price if it does not post a single sticker price? 

17   If so, what is it?




                                                 20
 1          With this background in mind, we turn to Plaintiffs’ challenge to Section 518. 

 2   Plaintiffs’ submissions reveal that they are claiming First Amendment protection for

 3   two distinct kinds of pricing schemes.  First, Plaintiffs aver that they would like to

 4   post only a single price for their goods and services and charge more than that price

 5   to credit‐card customers, but are prohibited from doing so by Section 518.  See, e.g.,

 6   J.A. 149 (Five Points Academy: “It is not our intention to display two separate prices

 7   for each good and service that we offer, but rather to display—with roughly equal

 8   prominence—a single set of prices and the credit card surcharge amount.”); J.A. 151

 9   (Expressions Hair Design: “We would like to . . . characterize the price difference as

10   a  3%  credit‐card  surcharge  on  top  of  the  listed  cash  price.”).    In  other  words,

11   Plaintiffs are seeking First Amendment protection for the kind of straightforward

12   single‐sticker‐price scheme that Section 518 clearly prohibits.  Second, Expressions

13   Hair Design (the only Plaintiff to do so) currently posts two different prices for its

14   services—one  for  credit‐card  customers  and  one  for  cash  customers—and  fears

15   being prosecuted for characterizing this price differential as a “surcharge,” or for

16   telling  its  customers  that  credit  costs  “more.”    J.A.  56–58.    (We  will  refer  to  this

17   second pricing scheme as a “dual‐price” scheme.)




                                                     21
 1          Throughout  the  course  of  this  litigation,  Plaintiffs  have  attempted  to

 2   demonstrate Section 518’s unconstitutionality by reference to other, hypothetical

 3   pricing schemes that they neither currently employ at their businesses nor claim

 4   they would employ but for Section 518.  Assessing a statute’s constitutionality as

 5   applied to hypothetical situations not before the court, however, is appropriate only

 6   if the challenger is mounting a facial attack on the statute.  See Wash. State Grange v.

 7   Wash.  State  Republican  Party,  552  U.S.  442,  450  (2008)  (explaining  that  “[f]acial

 8   challenges are disfavored” in part because they “run contrary to the fundamental

 9   principle of judicial restraint that courts should neither ‘anticipate a question of

10   constitutional law in advance of deciding it’ nor ‘formulate a rule of constitutional

11   law  broader  than  is  required  by  the  precise  facts  to  which  it  is  to  be  applied’”

12   (quoting Ashwander v. TVA, 297 U.S. 288, 346–47 (1936) (Brandeis, J., concurring))). 

13   Two  kinds  of  facial  challenges  are  available  in  the  First  Amendment  context:  a

14   plaintiff can attempt to demonstrate either (1) “that the law is unconstitutional in all

15   of  its  applications,”  or  (2)  that  “a  ‘substantial  number’  of  its  applications  are

16   unconstitutional ‘judged in relation to the statute’s plainly legitimate sweep.’”  Id.

17   at 449 & n.6 (quoting New York v. Ferber, 458 U.S. 747, 769–71 (1982)).  In either case,

18   where (as here) the plaintiff delineates the specific conduct for which it is claiming

                                                   22
 1   protection,  assessing  the  challenged  statute’s  constitutionality  as  applied  to  that

 2   conduct is a critical first step.  If that analysis shows that the plaintiff’s own conduct

 3   may lawfully be prohibited, then the statute is not “unconstitutional in all of its

 4   applications.”  Even in an overbreadth challenge, moreover, the Supreme Court has

 5   told courts not to consider whether a statute is substantially overbroad “before it is

 6   determined that the statute would be valid as applied.”  Bd. of Trs. of State Univ. of

 7   N.Y. v. Fox, 492 U.S. 469, 484–85 (1989).  

 8          Plaintiffs do not clarify in their briefing whether they are, in fact, mounting

 9   a facial attack on Section 518.6  At oral argument, they suggested that their challenge

10   is exclusively as‐applied, but that characterization is in significant tension with their

11   general failure to focus narrowly on the actual conduct in which they are engaged

12   or would like to be engaged.  Ultimately, however, any uncertainty regarding the



            6
               In discussing facial and as‐applied challenges, we recognize that these categories
     are simply useful analytical tools, as opposed to necessary elements of a plaintiff’s claim. 
     See, e.g., Citizens United v. FEC, 558 U.S. 310, 331 (2010).  In all cases, a federal court is
     limited to determining the rights and obligations of the parties before it; whether a law is
     invalidated “on its face” or merely “as applied” therefore depends on whether or not the
     reasoning used to invalidate the law in the particular case before the court would apply
     equally in any challenge to the same law.  See City of Los Angeles v. Patel, 135 S. Ct. 2443,
     2457–58 (2015) (Scalia, J., dissenting); Richard H. Fallon, Jr., As‐Applied and Facial Challenges
     and Third‐Party Standing, 113 Harv. L. Rev. 1321, 1339–40 (2000).  In this case, we think the
     distinctions between facial and as‐applied challenges are quite important analytically for
     the reasons given in the text. 

                                                   23
 1   scope of Plaintiffs’ First Amendment challenge does not meaningfully affect our

 2   analysis.  For the reasons set forth below, we conclude that Section 518 does not

 3   violate the First Amendment as applied to single‐sticker‐price sellers.  We further

 4   conclude  that  any  challenge  premised  on  Section  518ʹs  application  outside  the

 5   single‐sticker‐price context (whether facial or as‐applied) necessarily fails because

 6   Section 518 is “readily susceptible” to a construction under which its application is

 7   limited to that context.  Virginia v. Am. Booksellers Ass’n, 484 U.S. 383, 397 (1988).  The

 8   district  court  therefore  erred  in  holding  that  Section  518  violates  the  First

 9   Amendment.

10 Barb.
11          As applied to single‐sticker‐price schemes like the ones described in Plaintiffs’

12   submissions, Section 518 does not violate the First Amendment.  Restrictions on

13   commercial speech are traditionally analyzed under the four‐factor test established

14   in Central Hudson Gas & Electric Corp. v. Public Service Commission of New York, 447

15   U.S. 557, 566 (1980).  Plaintiffs argue, and the district court held, that Section 518

16   burdens commercial speech and does not survive Central Hudson.  See Expressions

17   Hair Design, 975 F. Supp. 2d at 444, 447.  On appeal, New York argues that Section

18   518  regulates  conduct,  not  speech;  in  the  alternative,  it  maintains  that  the  law

                                                 24
 1   survives Central Hudson.7  Because we agree with New York that Section 518 does

 2   not regulate speech as applied to single‐sticker‐price sellers, we do not reach the

 3   parties’ arguments under Central Hudson.

 4          We  start  from  the  premise—conceded  by  Plaintiffs—that  prices,  although

 5   necessarily communicated through language, do not rank as “speech” within the

 6   meaning of the First Amendment.  This principle is illustrated most vividly by the

 7   fact that price‐control laws, which necessarily prevent sellers from communicating

 8   certain (illegal) prices, have never been thought to implicate the First Amendment. 

 9   See, e.g., Munn v. Illinois, 94 U.S. (4 Otto) 113, 125 (1876) (“[It] has been customary . . .

10   in  this  country  from  its  first  colonization,  to  regulate  ferries,  common  carriers,

11   hackmen,  bakers,  millers,  wharfingers,  innkeepers,  &c.,  and  in  so  doing  to  fix  a

12   maximum of charge to be made for services rendered, accommodations furnished,

13   and articles sold.”).  Accordingly, although the Supreme Court has now repeatedly

14   held that the advertising of lawful prices is protected by the First Amendment, see,

15   e.g., 44 Liquormart, Inc. v. Rhode Island, 517 U.S. 484, 504–08 (1996) (plurality opinion);


            7
              New York argues further that if we conclude that Section 518 does not regulate
     speech, we could uphold it under the test applicable to restrictions on expressive conduct. 
     See United States v. O’Brien, 391 U.S. 367, 377 (1968).  As explained in the text, we agree that
     Section 518 does not regulate speech, but because Plaintiffs have not argued that the law
     fails O’Brien scrutiny, we do not consider that possibility. 

                                                   25
 1   Va. State Bd. of Pharmacy v. Va. Citizens’ Consumer Council, Inc., 425 U.S. 748, 761–70

 2   (1976), it has reaffirmed in doing so that states may continue to make certain prices

 3   unlawful  through  “direct  regulation,”  44  Liquormart,  517  U.S.  at  507  (plurality

 4   opinion);  accord  id.  at  524  (Thomas,  J.,  concurring  in  part  and  concurring  in  the

 5   judgment); id. at 530 (O’Connor, J., concurring in the judgment); see Nat’l Ass’n of

 6   Tobacco  Outlets,  Inc.  v.  City  of  Providence,  731  F.3d  71,  77  (1st  Cir.  2013)  (“In  44

 7   Liquormart,  Inc.  v.  Rhode  Island,  a  majority  of  the  Justices,  in  striking  down  the

 8   categorical ban on liquor price advertising there, made clear that price regulations

 9   and other forms of direct economic regulation do not implicate First Amendment

10   concerns.”) (citation omitted).  

11          If  prohibiting  certain  prices  does  not  implicate  the  First  Amendment,  it

12   follows that prohibiting certain relationships between prices also does not implicate

13   the  First  Amendment.    Indeed,  Plaintiffs  readily  concede  that  New  York  could

14   simply prohibit sellers from charging different amounts for credit‐card and cash

15   purchases  altogether  without  thereby  “trigger[ing]  First  Amendment  scrutiny.” 

16   Appellees’ Br. at 36.  The problem with Section 518, in Plaintiffs’ view, lies in the

17   undisputed fact that the statute forbids credit‐card surcharges while simultaneously

18   permitting cash discounts.  Because both credit‐card surcharges and cash discounts

                                                     26
 1   ultimately amount to equivalent differences between the price charged to credit‐card

 2   customers  and  the  price  charged  to  cash  customers,  Plaintiffs  argue  that  (in  the

 3   district court’s words) Section 518 burdens protected expression by “draw[ing] the

 4   line between prohibited ‘surcharges’ and permissible ‘discounts’ based on words

 5   and labels, rather than economic realities.”  Expressions Hair Design, 975 F. Supp. 2d

 6   at 444.  We disagree.

 7          By its terms, Section 518 does not prohibit sellers from referring to credit‐cash

 8   price differentials as credit‐card surcharges, or from engaging in advocacy related

 9   to credit‐card surcharges; it simply prohibits imposing credit‐card surcharges.  See

10   Rumsfeld  v.  Forum  for  Acad.  &  Institutional  Rights,  Inc.,  547  U.S.  47,  60  (2006)

11   (explaining  that  a  statute  regulates  “conduct,  not  speech,”  when  it  affects  what

12   regulated entities “must do,” not “what they may or may not say”).  Whether a seller

13   is imposing a credit‐card surcharge—in other words, whether it is doing what the

14   statute, by its plain terms, prohibits—can be determined wholly without reference

15   to  the  words  that  the  seller  uses  to  describe  its  pricing  scheme.    If  the  seller  is

16   charging credit‐card customers an additional amount above its sticker price that it

17   is not charging to cash customers, then the seller is imposing a forbidden credit‐card

18   surcharge.  The only “words and labels” on which the operation of the statute thus

                                                     27
 1   depends are (1) the seller’s sticker price and (2) the price the seller charges to credit‐

 2   card customers.  But these two “words and labels” are merely prices.  And, as we

 3   have explained and as Plaintiffs themselves recognize, prices (though necessarily

 4   communicated through language) are not “speech” within the meaning of the First

 5   Amendment, nor are they transformed into “speech” when considered in relation

 6   to  one  another.    Because  all  that  Section  518  prohibits  is  a  specific  relationship

 7   between two prices, it does not regulate speech.   

 8          Plaintiffs’ chief error—or, perhaps more accurately, the central flaw in their

 9   argument—is their bewildering persistence in equating the actual imposition of a

10   credit‐card surcharge (i.e., a seller’s choice to charge an additional amount above the

11   sticker price to its credit‐card customers) with the words that speakers of English

12   have chosen to describe that pricing scheme (i.e., the term “credit‐card surcharge”). 

13   This is the only way to make sense of Plaintiffs’ argument that “[w]hat [Section 518]

14   regulates—all that it regulates—is what merchants may say: Characterizing the price

15   difference as a cash ‘discount’ is favored; characterizing it as a credit ‘surcharge’ is

16   a crime.”  Appellees’ Br. at 27.  But Plaintiffs are simply wrong.  What Section 518

17   regulates—all that it regulates—is the difference between a seller’s sticker price and

18   the  ultimate  price  that  it  charges  to  credit‐card  customers.    A  seller  imposing  a


                                                   28
 1   surcharge (an additional amount above its sticker price) on credit‐card customers

 2   could choose to “characterize” that additional charge as whatever it wants, but that

 3   would not change the fact that it would be violating Section 518.  Conversely, a seller

 4   offering  a  discount  (a  reduction  from  its  sticker  price)  to  cash  customers  could

 5   choose to “characterize” that reduction as whatever it wants (including as a “credit‐

 6   card surcharge”), but that would not change the fact that would not be violating

 7   Section 518.  Of course, it is more likely that if a seller is imposing a credit‐card

 8   surcharge,  it  will  refer  to  its  pricing  scheme  by  its  ordinary  label—“credit‐card

 9   surcharge”—while a seller offering a cash discount is likely to refer to its pricing

10   scheme as a “cash discount.”  But the fact that these pricing schemes have different

11   labels  (and  thus  that  sellers  are  likely  to  refer  to  them  using  different  words)

12   obviously does not mean that all they are is labels.  

13          In Plaintiffs’ view, credit‐card surcharges and cash discounts must just be

14   labels because consumers react differently to them: they react more negatively to

15   credit‐card surcharges than they react to cash discounts.  Thus, Plaintiffs argue, New

16   York has violated the First Amendment by banning a label it disfavors (“credit‐card

17   surcharge”) while permitting a label it approves (“cash discount”).  This argument,

18   however, plainly begs the question: it assumes (incorrectly) that what New York has

                                                  29
 1   regulated are, in fact, labels.  It is true, of course, that the government generally may

 2   not enact speech restrictions favoring one message over another.  See Reed v. Town

 3   of Gilbert, 135 S. Ct. 2218, 2226 (2015) (“Content‐based laws—those that target speech

 4   based on its communicative content—are presumptively unconstitutional and may

 5   be justified only if the government proves that they are narrowly tailored to serve

 6   compelling state interests.”).  But that well‐established First Amendment principle

 7   is of no relevance whatsoever with respect to the threshold question whether the

 8   restriction at issue regulates speech or, instead, conduct.8  In other words, as New

 9   York astutely observes, “[s]peech is not the only cause of consumer unhappiness; the

10   mere fact that consumers react negatively to surcharges thus does not prove that

11   surcharges are speech.”  Appellants’ Reply Br. at 15.  

12          In  fact,  consumers  react  negatively  to  credit‐card  surcharges  not  because

13   surcharges “communicate” any particular “message,” but because consumers dislike

14   being charged extra.  See Kahneman et al., supra, at 199 (“[C]hanges that make things

15   worse (losses) loom larger than improvements or gains.”).  If a consumer thinks,



            8
              Plaintiffs’ argument that Section 518 is “speaker‐based,” because it applies only to
     “sellers,” is similarly circular.  See Sorrell v. IMS Health, Inc., 131 S. Ct. 2653, 2663 (2011)
     (applying heightened First Amendment scrutiny to statute that “burdens disfavored speech
     by disfavored speakers”) (emphasis added).

                                                   30
 1   based on a seller’s sticker price, that she will be paying $100 for the seller’s goods or

 2   services, then she will be annoyed if it turns out that she actually has to pay $103

 3   simply because she has chosen to use a credit card; by contrast, if the sticker price

 4   is $103, she will be less annoyed by having to pay $103, even if cash customers only

 5   have to pay $100.  Nothing about the consumer’s reaction in either situation turns

 6   on any words uttered by the seller.  And although the difference in the consumer’s

 7   reaction to the two pricing schemes may be puzzling purely as an economic matter,

 8   we are aware of no authority suggesting that the First Amendment prevents states

 9   from protecting consumers against irrational psychological annoyances.

10         Although  the  First  Amendment  generally  prevents  the  government  from

11   justifying a speech restriction by reference to the harmful reactions that the speech

12   in question will cause among the reading or listening public, see, e.g., Thompson v. W.

13   States Med. Ctr., 535 U.S. 357, 374 (2002) (“We have . . . rejected the notion that the

14   Government has an interest in preventing the dissemination of truthful commercial

15   information in order to prevent members of the public from making bad decisions

16   with  the  information.”),  there  is  nothing  controversial  about  the  government’s

17   banning certain prices because of how consumers will react to them.  The Supreme

18   Court has said, for example, that states may enact price‐control laws for the express

                                                31
 1   purpose  of  suppressing  consumer  demand.    See  44  Liquormart,  517  U.S.  at  507

 2   (plurality opinion) (“It is perfectly obvious that alternative forms of regulation that

 3   would not involve any restriction on speech would be more likely to achieve the

 4   State’s goal of promoting temperance. . . . [H]igher prices can be maintained either

 5   by direct regulation or by increased taxation.”).  Accordingly, in National Association

 6   of  Tobacco  Outlets  v.  City  of  Providence,  the  First  Circuit  held  that  the  City  of

 7   Providence,  Rhode  Island  could,  consistent  with  the  First  Amendment,  prohibit

 8   discounts for tobacco products based on evidence that such discounts would lead

 9   “to higher rates of tobacco use among young people.”  731 F.3d at 76 (quoting U.S.

10   Dep’t of Health & Human Servs., Preventing Tobacco Use Among Youth and Young

11   Adults: A Report of the Surgeon General 527–29 (2012)).  Similarly, here, New York

12   enacted Section 518 in part to prevent negative consumer reactions to credit‐card

13   surcharges—in effect, spurring demand for credit‐card use, instead of suppressing

14   it.  The First Amendment poses no obstacle to such a law.9

            9
              The subtext of Plaintiffs’ argument that it is impermissible to regulate based on
     consumer reactions is their view that Section 518 was passed at the behest of the credit‐card
     lobby to encourage consumers to use credit cards as opposed to cash.  Even assuming that
     credit‐card companies favored the law for that reason, however, the New York legislature
     identified a number of public‐regarding rationales for the law’s enactment.  Moreover,  a
     panel of this Court has recently expressed the view (that we need not address) that even
     unadulterated “economic favoritism” is a sufficiently rational basis to justify a state law
     regulating  economic  activity.    Sensational  Smiles,  LLC  v.  Mullen,  ‐‐‐  F.3d  ‐‐‐‐,  2015  WL

                                                      32
 1          Plaintiffs’ argument that Section 518 regulates how sellers “communicate”

 2   with their customers might also be understood as an  argument that Section 518

 3   regulates speech merely by forbidding sellers from setting their sticker prices lower

 4   than the prices that they ultimately charge to credit‐card customers—in other words,

 5   that where a seller chooses to set its sticker price is a communicative act.  Thus, if a

 6   seller wants to charge credit‐card customers $103 and cash customers $100 in order

 7   to pass along the credit‐card companies’ swipe fees, the seller could (if Section 518

 8   were no obstacle) either set its sticker price at $100 and thereby “communicate” a

 9   credit‐card surcharge or, presumably just as easily, set its sticker price at $103 and

10   thereby “communicate” a cash discount.  This variation on Plaintiffs’ argument,

11   however,  amounts  to  the  position—which  we  have  already  rejected  and  which

12   Plaintiffs  concede  is  incorrect—that  prices  are  themselves  speech.    The  fact  that

13   sellers can move their sticker prices up and down with relative ease (and thus that

14   sticker prices are, at least in some sense, not dictated by “economic realities”) does




     4385295, at *3 (2d Cir. July 17, 2015).  Yet more pertinently here, Plaintiffs do not raise a
     rational‐basis challenge to Section 518.  Regardless of why New York wanted to prevent
     consumers from reacting negatively to credit‐card surcharges, the First Amendment does
     not prohibit regulating on that basis where the object of the regulation is conduct, not
     speech.  The wisdom of the policy choices animating Section 518 is not for us to judge.

                                                  33
 1   not alter the fact that sticker prices, like any other prices, can be regulated without

 2   bringing the First Amendment into play.

 3          In concluding that sticker prices are not constitutionally exceptional, we again

 4   draw  support  from  the  First  Circuit’s  decision  in  National  Association  of  Tobacco

 5   Outlets,  which  is  both  closely  on‐point  and  persuasive.    There,  the  First  Circuit

 6   rejected a First Amendment challenge to an ordinance that (among other things)

 7   barred retailers from using coupons “that provide[] any tobacco products without

 8   charge or for less than the listed or non‐discounted price,” and from selling tobacco

 9   products “through . . . multi‐pack discounts.”  731 F.3d at 74.  The plaintiffs argued

10   that offering discounts to their customers was an inherently communicative act, but

11   the First Circuit disagreed, reasoning that the ordinance did not “restrict[] retailers

12   or anyone else from communicating pricing information concerning the lawful sale

13   price of cigarettes,” but rather “restrict[ed] the ability of retailers to engage in certain

14   pricing practices.”  Id. at 77; see also Nat’l Ass’n of Tobacco Outlets v. City of New York,

15   27 F. Supp. 3d 415, 421–22 (S.D.N.Y. 2014) (relying on the First Circuit’s decision to

16   uphold a New York City law banning “the sale of cigarettes and tobacco products

17   below the listed price”).  Thus, the fact that the tobacco sellers readily could have

18   lowered their  “listed or non‐discounted price” to the discounted price—thereby

                                                  34
 1   resulting in their customers ultimately paying the exact same amount for tobacco

 2   products—did not affect the fact that the ordinance regulated a pricing practice, not

 3   speech.  Here, too, the fact that a seller can simply raise its sticker price to the credit‐

 4   card price—thereby resulting in its credit‐card customers ultimately paying the exact

 5   same  amount  as  they  would  have  if  the  seller  had  set  a  lower  sticker  price  and

 6   imposed a credit‐card surcharge—does not affect the fact that Section 518 regulates

 7   a pricing practice, not speech.10  

 8          In short, Plaintiffs have provided no reason for us to conclude that Section

 9   518, which regulates the relationship between a seller’s sticker price and its credit‐

10   card price, differs in a constitutionally significant way from other laws that regulate

11   prices and therefore do not implicate the First Amendment.  As applied to single‐

12   sticker‐price schemes like the ones described in Plaintiffs’ submissions, Section 518

13   regulates conduct, not speech.11  

            10
               Along  similar  lines,  Plaintiffs  appear  to  concede  that  laws  against  price‐
     gouging—which regulate the difference between the seller’s regular price and the price that
     may be charged in periods of unusually high demand, e.g., N.Y. Gen. Bus. Law § 396‐r—do
     not implicate the First Amendment.  We do not see how a seller’s normal price for the
     purpose of anti‐price‐gouging laws is meaningfully different from its sticker price for the
     purpose of Section 518.  
            11
                At least two district courts have previously reached this same conclusion with
     respect to other states’ credit‐card surcharge bans.  See Rowell v. Pettijohn, No. 14‐cv‐190,
     slip op. at 6 (W.D. Tex. Feb. 4, 2015) (“[T]he Texas Anti‐Surcharge law regulates only prices

                                                  35
 1          We note that under United States v. O’Brien, 391 U.S. 367 (1968), laws that

 2   exclusively regulate conduct (as Section 518 does) may nonetheless implicate the

 3   First Amendment in cases where the conduct at issue is “inherently expressive.” 

 4   Forum for Acad. & Institutional Rights, 547 U.S. at 66.  Plaintiffs, however, adhering

 5   steadfastly to their argument that Section 518 regulates speech, have not asked us

 6   to  assess  Section  518’s  constitutionality  under  the  Supreme  Court’s  expressive‐

 7   conduct precedents.  See Appellees’ Br. at 38 n.4 (“Because the no‐surcharge law

 8   regulates only speech, United States v. O’Brien is irrelevant.”).  We therefore decline

 9   to consider any such challenge. 

10 Cow.
11          We now turn to the balance of Plaintiffs’ First Amendment challenge, which

12   is premised on the assumption that Section 518 applies to sellers who do not post

13   single  sticker  prices.    Because  this  portion  of  Plaintiffs’  challenge  turns  on  an

14   unsettled question of state law, we do not reach the merits.  See R.R. Comm’n of Tex.



     charged, an economic activity that is within the state’s police power, and does not implicate
     the First Amendment.”); Dana’s Railroad Supply v. Bondi, No. 14‐cv‐134, slip op. at 5 (N.D.
     Fla. Sept. 2, 2014) (holding that Florida’s anti‐surcharge law is a “[r]estriction on pricing”
     and thus not subject to First Amendment scrutiny).  But see Italian Colors Rest. v. Harris, No.
     14‐cv‐604, 2015 WL 1405507, at *5–6 (E.D. Cal. Mar. 26, 2015) (holding that California’s anti‐
     surcharge  law  burdened  protected  speech  and  violated  the  First  Amendment),  appeal
     docketed, No. 15‐15873 (9th Cir. filed Apr. 30, 2015).

                                                   36
 1   v. Pullman Co., 312 U.S. 496 (1941); see also Nicholson v. Scoppetta, 344 F.3d 154, 168 (2d

 2   Cir.  2003)  (“[W]e  have  an  independent  obligation  to  consider  whether  Pullman

 3   abstention is appropriate.”). 

 4          Two sets of arguments relevant here turn on the question whether Section 518

 5   applies outside the single‐sticker‐price context (and, if so, to what extent).  First,

 6   Plaintiffs  argue  that  Section  518  violates  the  First  Amendment  as  applied  to

 7   Expressions Hair Design’s “dual‐price” scheme.  Under its scheme, Expressions Hair

 8   Design “charge[s] two different prices for haircuts and other services—a lower price

 9   for  customers  paying  with  cash,  check,  or  debit  card  and  a  higher  price  for

10   customers paying with a credit card.”  J.A. 57.  Expressions Hair Design allegedly

11   fears that it will be prosecuted under Section 518 simply for “characterizing that

12   price difference as a ‘surcharge’ or an ‘extra’ charge for paying with a credit card,

13   even though its customers do effectively pay more for using a credit card.”  J.A. 57;

14   see also J.A. 58.  

15          Second, Plaintiffs posit a number of hypothetical pricing schemes that they do

16   not  actually  employ  (or  profess  any  desire  to  employ),  but  which,  Plaintiffs

17   nonetheless suggest, deserve First Amendment protection.  To take some specific

18   examples that have been discussed over the course of this litigation: A seller might

                                                 37
 1   not post any prices at all, but ultimately charge credit‐card customers more than

 2   cash customers to pass along the cost of the credit‐card companies’ swipe fees.  Or

 3   the seller might post two sets of prices—one for credit and one for cash—but display

 4   the cash price more prominently to its customers.  Or the seller might “advertise[]

 5   two prices with equal prominence: ‘$100 per widget’ and ‘$103 per widget with 3%

 6   credit‐card surcharge.’”  Expressions Hair Design, 975 F. Supp. 2d at 443.  Or it might

 7   attempt  to  comply  with  Section  518  by  posting  a  single  sticker  price  and  then

 8   offering a cash discount, only to have its employees persistently tell customers that

 9   the discounted cash price is actually the “regular” price, and that using a credit‐card

10   costs “more,” or “extra.”  Other possibilities surely abound.  In any event, because

11   Plaintiffs’ submissions in this case do not suggest that they will ever be engaged in

12   this hypothetical conduct, we assume arguendo that their references to such conduct

13   amount to a facial attack on Section 518.  Of course, our conclusion that Section 518

14   is constitutional as applied to single‐sticker‐price sellers means that the statute is not

15   unconstitutional in “all of its applications,” so the only kind of facial challenge that

16   remains available to Plaintiffs is an overbreadth challenge.  Wash. State Grange, 552

17   U.S. at 449.




                                                38
 1          The First Amendment overbreadth doctrine “permits a defendant to make a

 2   facial challenge to an overly broad statute restricting speech, even if he himself has

 3   engaged in speech that could be regulated under a more narrowly drawn statute.” 

 4   Alexander v. United States, 509 U.S. 544, 555 (1993).  This doctrine responds to the

 5   concern that “the threat of enforcement of an overbroad law may deter or ‘chill’

 6   constitutionally protected speech—especially when the overbroad statute imposes

 7   criminal sanctions.”  Virginia v. Hicks, 539 U.S. 113, 119 (2003).  However, because

 8   there are “obvious harmful effects” to facially invalidating a law “that in some of its

 9   applications  is  perfectly  constitutional,”  courts  “vigorously  enforce[]  the

10   requirement that a statute’s overbreadth be substantial, not only in an absolute sense,

11   but also relative to the statute’s plainly legitimate sweep.”  United States v. Williams,

12   553 U.S. 285, 292 (2008); see, e.g., United States v. Farhane, 634 F.3d 127, 136–37 (2d

13   Cir. 2011); Connection Distrib. Co. v. Holder, 557 F.3d 321, 335–36 (6th Cir. 2009) (en

14   banc).  

15          The  primary  problem  with  both  Plaintiffs’  as‐applied  challenge  and  their

16   putative overbreadth challenge is that it is far from clear that Section 518 prohibits

17   the relevant conduct in the first place.  As noted earlier, the federal statute on which

18   Section 518 was modeled was eventually revised to clarify that it did not, in fact,

                                                39
 1   apply to sellers that did not post single sticker prices: it defined “regular price” as

 2   “the tag or posted price . . . if a single price is tagged or posted, or the price . . . when

 3   payment is made by use of [a credit card] if either (1) no price is tagged or posted,

 4   or (2) two prices are tagged or posted, one of which is charged when payment is

 5   made by use of [a credit card] and the other when payment is made by use of cash,

 6   check, or similar means.”  15 U.S.C. § 1602(y).  Plaintiffs’ argument that Section 518

 7   extends outside the single‐sticker‐price context therefore depends on the assumption

 8   that  Section  518  has  a  broader  reach  than  the  federal  statute  did.    The  parties,

 9   however, have not cited a single decision by a New York appellate court interpreting

10   the scope of Section 518’s prohibition.  As we will explain, that dearth of authority

11   dooms both of Plaintiffs’ remaining challenges.

12          “When anticipatory relief is sought in federal court against a state statute,

13   respect for the place of the States in our federal system calls for close consideration”

14   of whether a ruling on the constitutionality of the state law is, in fact, necessary. 

15   Arizonans for Official English v. Arizona, 520 U.S. 43, 75 (1997).  In particular, a well‐

16   established body of law—overlooked almost entirely by the parties and the district

17   court  in  this  case—exists  to  avoid  the  “friction‐generating  error”  that  can  result

18   when a federal court “endeavors to construe a novel state Act not yet reviewed by

                                                  40
 1   the State’s highest court.”  Id. at 79; see Allstate Ins. Co. v. Serio, 261 F.3d 143, 150 (2d

 2   Cir. 2011) (“Where a decision is to be made on the basis of state law, . . . the Supreme

 3   Court has long shown a strong preference that the controlling interpretation of the

 4   relevant statute be given by state, rather than federal, courts.”).  The pathmarking

 5   precedent is Pullman, in which the Supreme Court held that federal courts should

 6   “abstain from decision when difficult and unsettled questions of state law must be

 7   resolved before a substantial federal constitutional question can be decided.”  Vt.

 8   Right to Life Comm., Inc. v. Sorrell, 221 F.3d 376, 384 (2d Cir. 2000) (quoting All. of Am.

 9   Insurers v. Cuomo, 854 F.2d 591, 601 (2d Cir. 1988)); see Pullman, 312 U.S. at 500–01. 

10   After the federal court abstains, the parties may seek a controlling interpretation of

11   the challenged law from the state courts, whose decision could cause the federal

12   constitutional question to disappear altogether.  Accordingly, Pullman abstention

13   allows federal courts to avoid both “(a) premature decisions on questions of federal

14   constitutional law, and (b) erroneous rulings with respect to state law.”  Serio, 261

15   F.3d at 150. 

16          The Supreme Court has long relied on the principles animating Pullman in the

17   context  of  First  Amendment  overbreadth  challenges.    As  noted,  an  overbreadth

18   challenge cannot succeed unless the challenged statute’s application to protected

                                                  41
 1   speech is “substantial” in comparison to its legitimate sweep.  Not infrequently, the

 2   substantiality vel non of a statute’s overbreadth will not be self‐evident, and will

 3   instead depend on how the statute is interpreted.  If a state statute is susceptible of

 4   multiple interpretations, one of which might render it overbroad and another of

 5   which would not, Pullman’s logic suggests that the state courts—if they have not

 6   definitively construed the statute already—should be afforded the opportunity to

 7   adopt the narrower, less problematic interpretation.  See Tunick v. Safir, 209 F.3d 67,

 8   75–76 (2d Cir. 2000) (opinion of Calabresi, J.) (noting that state courts typically apply

 9   some version of the rule that a statute should be interpreted, if possible, so as to

10   avoid constitutional doubts).  Thus, in Dombrowski v. Pfister, the Supreme Court

11   indicated that a state statute with a potentially “overbroad sweep” should not be

12   invalidated in its entirety if a “readily apparent construction suggests itself” under

13   which the state courts could eliminate any constitutional difficulty.  380 U.S. 479,

14   486, 491 (1965).  The Court relied for this proposition  on  its earlier statement in

15   Baggett v. Bullitt—a Pullman abstention case—that abstention is appropriate if the

16   challenged state law is susceptible to an interpretation that, if adopted by the state

17   courts, “would eliminate the constitutional issue and terminate the litigation.”  377

18   U.S. 360, 377 (1964); see Dombrowski, 380 U.S. at 491; see also Michael C. Dorf, Facial

                                                42
 1   Challenges to State and Federal Statutes, 46 Stan. L. Rev. 235, 287 (1994) (“[W]hen a

 2   federal court upholds a state statute against a facial challenge on the basis that the

 3   statute could be construed to avoid constitutional infirmities, the court, in effect,

 4   abstains from rendering a decision of state law pursuant to Pullman.”); Richard H.

 5   Fallon, Jr., Making Sense of Overbreadth, 100 Yale L.J. 853, 901–02 (1991) (similar).  

 6          The First Amendment principle recognized in Dombrowski—that a state law

 7   should  not  be  struck  down  as  substantially  overbroad  if  a  “readily  apparent”

 8   narrowing construction is available—is not always explicitly acknowledged as an

 9   outgrowth  of  Pullman  abstention.    Nonetheless,  federal  courts  have  consistently

10   reaffirmed that in considering an overbreadth challenge to a state statute, we must

11   presume that the state courts will give the law a narrow construction so long as the

12   law is “readily susceptible” to that construction.  Vt. Right to Life Comm., 221 F.3d at

13   386 (quoting Am. Booksellers Ass’n, 484 U.S. at 397); see also, e.g., Ferber, 458 U.S. at 773

14   (rejecting an overbreadth challenge premised on the “assum[ption] that the New

15   York  courts  will  widen  the  possibly  invalid  reach  of  the  statute  by  giving  an

16   expansive construction to [its] proscription”); Erznoznik v. City of Jacksonville, 422 U.S.

17   205, 216 (1975) (“[A] state statute should not be deemed facially invalid unless it is

18   not readily subject to a narrowing construction by the state courts, and its deterrent

                                                  43
 1   effect  on  legitimate  expression  is  both  real  and  substantial.”)  (citation  omitted);

 2   Broadrick v. Oklahoma, 413 U.S. 601, 613 (1973) (“Facial overbreadth has not been

 3   invoked when a limiting construction has been or could be placed on the challenged

 4   statute.”); Dorf, supra, at 287 (“[W]hen the validity of a statutory provision turns on

 5   its applicability to persons not before the court, the court need not presume that a

 6   state court would construe the statute in an unconstitutional manner as applied to

 7   those  persons.”).    This  presumption  in  favor  of  state  laws’  constitutionality  is

 8   consistent, moreover, with the Supreme Court’s emphasis on “[e]xercising judicial

 9   restraint in . . . facial challenge[s]” in order to avoid “premature interpretations of

10   statutes in areas where their constitutional application might be cloudy.”  Wash. State

11   Grange, 552 U.S. at 450 (quoting United States v. Raines, 362 U.S. 17, 22 (1960)). 

12          Applying  the  foregoing  principles  to  the  case  at  hand,  we  conclude  that

13   neither portion of Plaintiffs’ First Amendment challenge premised on Section 518’s

14   application outside the single‐sticker‐price context can succeed.  In light of the fact

15   that Section 518’s enactment was driven by the expiration of the federal surcharge

16   ban, it is entirely possible, if not likely, that New York courts would construe Section

17   518 as being identical to the lapsed federal ban.  Certainly, we see nothing in Section

18   518’s text that would foreclose such an interpretation: although the law lacks the

                                                  44
 1   federal statute’s explicit definitions, the word “surcharge” itself, which means an

 2   additional amount above the seller’s regular or usual price, may necessarily signal

 3   that the law simply does not apply in the absence of a single sticker price.  See Fulvio

 4   I, 514 N.Y.S.2d at 596 (“While the term ‘surcharge’ is not precisely defined by the

 5   statute itself it retains its everyday, commonsense meaning . . . .”) (footnote omitted). 

 6   New York courts, moreover, like most state and federal courts around the country,

 7   will generally interpret statutes so as to avoid constitutional difficulties.12  See All.

 8   of Am. Insurers v. Chu, 571 N.E.2d 672, 678 (N.Y. 1991); Tunick, 209 F.3d at 76 (opinion

 9   of Calabresi, J.).  

10          We therefore conclude that Section 518 is “readily susceptible,” Vt. Right to Life

11   Comm.,  221  F.3d  at  386,  to  a  narrowing  construction  that  “would  eliminate  the

12   constitutional issue and terminate [this] litigation,” Baggett, 377 U.S. at 377.  As a

            12
               To be clear, we do not intend to suggest that the First Amendment would, in fact,
     be violated even if Section 518 were held to have a broader reach than the lapsed federal
     surcharge ban.  For the reasons given in the text, we do not address that question in this
     opinion.  However, to frame the constitutional question that might arise, we note that “[i]t
     has never been deemed an abridgement of freedom of speech or press to make a course of
     conduct illegal merely because the conduct was in part initiated, evidenced, or carried out
     by means of language, either spoken, written, or printed.”  Giboney v. Empire Storage & Ice
     Co., 336 U.S. 490, 502 (1949).  Whether Section 518 violates the First Amendment outside
     the single‐sticker‐price context would therefore appear to turn on whether its application
     would properly be viewed as involving the seller’s speech itself or, instead, underlying
     conduct that happens to be evidenced by speech.  Cf., e.g., United States v. Caronia, 703 F.3d
     149, 160–63 (2d Cir. 2012).  

                                                  45
 1   result, we cannot presume that Section 518 has any applications outside the single‐

 2   sticker‐price context at all—that is, any applications other than the ones we have

 3   already found to be constitutional.  To put this point more emphatically, we cannot

 4   hold a duly enacted state law unconstitutional based entirely on speculation that the

 5   New York courts might give it an expansive and arguably problematic reading that

 6   its text does not require.  This holding both defeats Plaintiffs’ putative overbreadth

 7   challenge and (on the other side of the same coin) calls for abstention with respect

 8   to Plaintiffs’ as‐applied challenge.  In other words, the fact that Section 518 is readily

 9   susceptible to the narrowing construction that New York has identified means that

10   Plaintiffs’ overbreadth challenge fails, because we must presume as a matter of law

11   that New York state courts would adopt such a construction; and the fact that the

12   New York courts have not yet addressed this interpretive question means that we

13   must abstain from deciding Plaintiffs’ as‐applied challenge.

14         The district court suggested that the actions of the New York prosecutors

15   described above, by demonstrating that Section 518 has been enforced in accordance

16   with a broad interpretation, were “fatal” to New York’s argument that Section 518

17   could  be  interpreted  consistently  with  the  lapsed  federal  ban.    Expressions  Hair

18   Design, 975 F. Supp. 2d at 444.  This was clear error.  One reported prosecution and

                                                 46
 1   one set of threatened prosecutions by the state’s executive branch shed little light,

 2   if any, on how the New York Court of Appeals would construe Section 518; the state

 3   prosecutors  could  easily  have  been  mistaken  as  to  the  law’s  true  breadth.    See

 4   Stenberg  v.  Carhart,  530  U.S.  914,  941  (2000)  (“[W]e  have  never  thought  that  the

 5   interpretation  of  those  charged  with  prosecuting  criminal  statutes  is  entitled  to

 6   deference.” (alteration in original) (quoting Crandon v. United States, 494 U.S. 152, 177

 7   (1990) (Scalia, J., concurring in the judgment))); Arizonans for Official English, 520 U.S.

 8   at 79 (noting the risk of federal courts’ premising their constitutional rulings on

 9   interpretations  of  state  statutes  “not  yet  reviewed  by  the  State’s  highest  court”)

10   (emphasis added).  While the non‐judicial precedents cited by the district court—

11   as well as the linguistic differences between the texts—make it arguable that New

12   York  courts  could  interpret  the  law  to  have  a  broader  reach  than  the  federal

13   predecessor statute,13 we decline to speculate as to which reading the state courts

14   will adopt. 



            13
                Indeed, although New York invites us to construe Section 518 as being identical
     to its lapsed federal counterpart if necessary to avoid constitutional difficulties, it never
     quite abandons the position that Section 518 might apply in the absence of a single sticker
     price.  See Appellants’ Br. at 61 (noting that a seller’s regular price will be its “single posted
     price” in “the vast majority of cases,” but “can also be determined through evidence of how
     the seller calculates its usual costs and desired profit margins”).  

                                                    47
 1          We also decline to certify to the New York Court of Appeals the question

 2   whether Section 518 applies to Expressions Hair Design’s dual‐price scheme.14  We

 3   recognize that “[c]ertification today covers territory once dominated by . . .  ‘Pullman

 4   abstention.’”    Arizonans  for  Official  English,  520  U.S.  at  75.    Whereas  Pullman

 5   abstention “entail[s] a full round of litigation in the state court system before any

 6   resumption of proceedings in federal court,” certification “allows a federal court

 7   faced  with  a  novel  state‐law  question  to  put  the  question  directly  to  the  State’s

 8   highest court, reducing the delay, cutting the cost, and increasing the assurance of

 9   gaining an authoritative response.”  Id. at 76; see also Bellotti v. Baird, 428 U.S. 132,

10   150–51 (1976); Osterweil, 706 F.3d at 144–45.  Because of these advantages, this Court

11   has  noted  that  it  will  generally  be  preferable  “to  certify,  rather  than  abstain,

12   wherever  it  would  ‘serve  the  same  purpose  [as  Pullman]  more  efficiently.’” 



            14
                In a pure overbreadth challenge based on a statute’s application to hypothetical
     situations not before the court, a determination that the statute is readily susceptible to an
     interpretation under which it would not cover the hypothetical situations might well end
     the litigation regardless of the possibility of certification.  See Am. Booksellers Ass’n, 484 U.S.
     at 397 (“[I]n determining a facial challenge to a statute, if it be ‘readily susceptible’ to a
     narrowing construction that would make it constitutional, it will be upheld.”) (emphasis
     added).  In such a case, the application of the statute to the challenger’s conduct should be
     clear, see Fox, 492 U.S. at 484–85, and we doubt the appropriateness of asking state courts
     purely hypothetical questions.  So to the extent that certification might be appropriate
     here—which, in any event, we conclude that it is not—it would be appropriate only with
     respect to Plaintiffs’ as‐applied challenge. 

                                                     48
 1   Nicholson,  344  F.3d  at  168  (alteration  in  original)  (quoting  Serio,  261  F.3d  at  155

 2   (Walker, C.J., concurring)).  Still, certification is not “obligatory” even if available,

 3   and the decision whether to certify or abstain “rests in the sound discretion of the

 4   federal court.”  Lehman Bros. v. Schein, 416 U.S. 386, 391 (1974).  

 5          Here, we believe that certification is not preferable, primarily because of the

 6   way in which this case has been litigated.  Were we to certify, Plaintiffs’ challenge

 7   would be definitively resolved if the New York Court of Appeals were to interpret

 8   Section 518 consistently with the lapsed federal surcharge ban.  But if the Court of

 9   Appeals were to give the statute a different construction, two key questions would

10   remain: (1) whether the statute applies to Expressions Hair Design specifically (a

11   question  of  state  law  that  we  would  presumably  ask  the  Court  of  Appeals  to

12   answer), and (2) if so, whether that application violates the First Amendment (a

13   question of federal law that we would answer).  Both questions would likely prove

14   difficult in light of the present state of the record, since this case has been litigated

15   almost entirely on the pleadings and the parties have focused their legal analysis

16   primarily  on  Section  518’s  application  to  single‐sticker‐price  sellers.    And,  in

17   determining whether a seller that posts separate cash and credit‐card prices has

18   actually  been  imposing  a  forbidden  credit‐card  surcharge,  a  particularized

                                                   49
 1   understanding  of  how  the  seller  displays  its  prices  and  communicates  with

 2   customers  would  seem  especially  important.    We  will  not  burden  the  Court  of

 3   Appeals  with  questions  that  potentially  cannot  be  answered  without  additional

 4   factual  development.15    Cf.  Scribner  v.  Summers,  138  F.3d  471,  473  (2d  Cir.  1998)

 5   (“[W]e would be inclined to certify the question to the New York Court of Appeals

 6   should the question be presented on an appropriate record.”).  Because additional

 7   development  of  the  record  would  be  necessary,  moreover,  one  of  the  primary

 8   benefits that certification enjoys over Pullman abstention—eliminating the delay and

 9   cost of litigating anew in state court—is not as weighty here.  Finally, we think there

10   is a minimal risk that any First Amendment rights Expressions Hair Design may be

11   exercising will be compromised by our decision to abstain.  It has employed its dual‐

12   price scheme without being prosecuted thus far, and New York has, in this case,

13   effectively  disavowed  any  interpretation  of  Section  518  under  which  dual‐price

14   sellers will be prosecuted simply because their employees happen to refer to their

15   pricing schemes as involving a “surcharge.” 


            15
                Indeed, federal courts themselves have declined to consider pre‐enforcement as‐
     applied  challenges  that lack an adequate  “foundation.”  Vt. Right  to Life  Comm.,  Inc.  v.
     Sorrell, 758 F.3d 118, 127 (2d Cir. 2014) (quoting Ctr. for Individual Freedom v. Madigan, 697
     F.3d 464, 475 (7th Cir. 2012)); see also Justice v. Hosemann, 771 F.3d 285, 292–95 (5th Cir.
     2014); Human Life of Wash. Inc. v. Brumsickle, 624 F.3d 990, 1022 (9th Cir. 2010).  

                                                   50
 1                                                * * *

 2          In sum: Section 518 does not violate the First Amendment as applied to single‐

 3   sticker‐price sellers.  And, because it is unclear whether the law applies outside that

 4   specific context, there is no basis for us to conclude that the law violates the First

 5   Amendment  in  any  of  its  applications,  much  less  on  its  face.    As  the  foregoing

 6   discussion illustrates, federal courts can occasionally be an unwise choice of forum

 7   for  plaintiffs  seeking  the  pre‐enforcement  invalidation  of  disfavored  state  laws. 

 8   “[R]espect  for  the  place  of  the  States  in  our  federal  system”  requires  no  less. 

 9   Arizonans for Official English, 520 U.S. at 75.  

10                                                 II.

11          The district court also erred in holding that Section 518 is unconstitutionally

12   vague under the Due Process Clause of the Fourteenth Amendment.  A law is void

13   for  vagueness  if  it  either  (1)  “fails  to  provide  people  of  ordinary  intelligence  a

14   reasonable  opportunity  to  understand  what  conduct  it  prohibits”  or  (2)  lacks

15   “explicit standards for those who apply [it].”  VIP of Berlin, LLC v. Town of Berlin, 593

16   F.3d 179, 186–87, 191 (2d Cir. 2010) (alteration in original) (quoting Hill v. Colorado,




                                                   51
 1   530 U.S. 703, 732 (2000), and Thibodeau v. Portuondo, 486 F.3d 61, 65 (2d Cir. 2007)).16 

 2   A vagueness challenge may be either facial or as‐applied.  See Farrell v. Burke, 449

 3   F.3d 470, 495 & n.11 (2d Cir. 2006).  Again, we construe Plaintiffs’ submissions as

 4   raising  a  facial  challenge  to  Section  518,  as  well  as  an  as‐applied  challenge

 5   concerning the statute’s application to two specific pricing schemes: (1) the single‐

 6   sticker‐price scheme that Plaintiffs say they would like to employ and (2) the dual‐

 7   price  scheme  employed  by  Expressions  Hair  Design.    These  challenges  fail  for

 8   essentially the same reasons as Plaintiffs’ First Amendment challenges.

 9          Under traditional standards governing facial vagueness challenges, a law is

10   facially unconstitutional only if it is “impermissibly vague in all of its applications.” 

11   Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 497 (1982).  Thus,

12   “if a statute has a core meaning that can reasonably be understood, then it may

13   validly be applied to conduct within the core meaning, and the possibility of such

14   a  valid  application  necessarily  means  that  the  statute  is  not  vague  on  its  face.” 


            16
                The  Due  Process  Clause  requires  “a  greater  degree  of  specificity”  where  the
     challenged statute is “capable of reaching expression sheltered by the First Amendment.” 
     VIP of Berlin, 593 F.3d at 186 (quoting Farrell v. Burke, 449 F.3d 470, 485 (2d Cir. 2006)); see
     Smith v. Goguen, 415 U.S. 566, 573 (1974).  Consistent with their argument that Section 518
     regulates “pure speech,” Plaintiffs contend that this heightened specificity requirement
     applies in this case.  Because we would reject Plaintiffs’ challenge regardless of which
     standard applies, we assume they are correct.  

                                                   52
 1   Brache v. Westchester County, 658 F.2d 47, 51 (2d Cir. 1981); see also Cunney v. Bd. of

 2   Trs. of Vill. of Grand View, 660 F.3d 612, 623 (2d Cir. 2011).  

 3          Here,  Section  518  plainly  has  a  “core  meaning  that  can  reasonably  be

 4   understood”: sellers who post single sticker prices for their goods and services may

 5   not charge credit‐card customers an additional amount above the sticker price that

 6   is not also charged to cash customers.  In other words, Section 518’s core meaning

 7   is identical to the scope of the lapsed federal surcharge ban.  This conclusion follows

 8   directly from Section 518’s use of the word “surcharge,” which means an additional

 9   charge above the usual price.  We have complete confidence that sellers “of ordinary

10   intelligence” will—if they post single sticker prices—readily understand how to

11   avoid imposing a credit‐card surcharge, and that New York authorities will have

12   sufficient  guidance  in  determining  whether  such  sellers  have  violated  the  law. 

13   Accordingly,  Section  518  may  validly  be  applied  to  single‐sticker‐price  sellers

14   without  violating  the  Due  Process  Clause;  and  under  the  traditional  standards

15   governing facial challenges, that means that the statute is not unconstitutionally

16   vague on its face.  See Brache, 658 F.2d at 51.  In other words, Plaintiffs’ as‐applied

17   challenge involving single‐sticker‐price sellers fails, so under traditional standards,

18   their  facial  challenge  fails  as  well.    See  Farrell,  449  F.3d  at  485  (noting  that  “the

                                                     53
 1   permissibility of a facial challenge sometimes depends upon whether the challenged

 2   regulation was constitutional as applied to the plaintiff”). 

 3          The  Supreme  Court  has  indicated,  however,  that  another  variety  of  facial

 4   vagueness challenge—akin to a First Amendment overbreadth challenge—may be

 5   available “in the First Amendment context.”  United States v. Williams, 553 U.S. 285,

 6   304  (2008).    In  First  Amendment  cases,  the  Court  has  said,  “[f]acial  vagueness

 7   challenges may go forward . . . if the challenged regulation ‘reaches a substantial

 8   amount of constitutionally protected conduct,’” even if it is not unconstitutionally

 9   vague  as  applied  to  the  challenger.    Farrell,  449  F.3d  at  496  (quoting  Kolender  v.

10   Lawson, 461 U.S. 352, 358 n.8 (1983)).  This formulation is slightly perplexing, largely

11   because the scope of the challenged law is precisely what is at issue in a vagueness

12   challenge.  Here, for example, Plaintiffs argue that it is unclear how far Section 518

13   extends, and thus how much (allegedly) “constitutionally protected conduct” the

14   law reaches.  The relevant question, then, appears to be how much constitutionally

15   protected conduct the law arguably reaches—that is, whether the law’s vagueness

16   will  result  in  “a  substantial  chilling  effect  on  protected  conduct.”    Id.  at  497;  see

17   Williams, 553 U.S. at 304 (explaining that plaintiffs are “permitt[ed] . . . to argue that

18   a statute is overbroad because it is unclear whether it regulates a substantial amount

                                                     54
 1   of protected speech”); Young v. Am. Mini Theatres, Inc., 427 U.S. 50, 60 (1976) (stating

 2   that  a  facial  vagueness  challenge  is  available  if  “the  statute’s  deterrent  effect  on

 3   legitimate expression is . . . ‘both real and substantial’” (quoting Erznoznik, 422 U.S.

 4   at 216)).  In any event, New York argues that Section 518 is readily susceptible to an

 5   interpretation  under  which  it  would  clearly  reach  no  constitutionally  protected

 6   conduct and therefore lack any meaningful chilling effect on such conduct.17  We

 7   agree. 

 8          A statute is unconstitutionally vague only if it cannot be construed in a way

 9   that eliminates the vagueness problem.  See Skilling v. United States, 561 U.S. 358,

10   403–04  (2010);  United  States  v.  Lanier,  520  U.S.  259,  266  (1997)  (“[C]larity  at  the



            17
                 The  Supreme  Court  recently  signaled  another  arguable  departure  from  the
     traditional rule that, outside the First Amendment context, a statute is facially invalid only
     if it is unconstitutionally vague in all of its applications.  In Johnson v. United States, the
     Court held that the so‐called “residual clause” of the Armed Career Criminal Act, 18 U.S.C.
     § 924(e)(2)(B), was void for vagueness despite the existence of “straightforward cases” in
     which the clause’s application would be clear.  135 S. Ct. 2551, 2560 (2015); see id. at 2580–82
     (Alito, J., dissenting) (objecting to this aspect of the majority’s reasoning).  The Court did
     not articulate a standard for the percentage of cases in which a law’s application must be
     vague in order for it to be facially unconstitutional.  A plurality of the Court previously
     held  that  under  certain  circumstances,  a  statute  may  be  facially  unconstitutional  if
     “vagueness permeates [its] text.”  United States v. Rybicki, 354 F.3d 124, 131 (2d Cir. 2003)
     (en banc) (quoting City of Chicago v. Morales, 527 U.S. 41, 55 (1999) (plurality opinion)).  We
     need not decide on the correct standard, however, because the narrowing construction
     described in the text would leave Section 518 with very few, if any, unconstitutionally
     vague applications.  

                                                   55
 1   requisite level may be supplied by judicial gloss on an otherwise uncertain statute

 2   . . . .”).  Thus, in considering a vagueness challenge to a state statute, a federal court

 3   must consider not only how the law is “presently drafted,” but also how it has been

 4   “construed by the state courts.”  Kolender, 461 U.S. at 358; see Wainwright v. Stone, 414

 5   U.S. 21, 22–23 (1973) (“For the purpose of determining whether a statute is too vague

 6   and indefinite to constitute valid legislation ‘we must take the statute as though it

 7   read  precisely  as  the  highest  court  of  the  State  has  interpreted  it.’”  (quoting

 8   Minnesota ex rel. Pearson v. Prob. Court, 309 U.S. 270, 273 (1940))).  And, just as in the

 9   First Amendment overbreadth context, if an allegedly vague state law has not yet

10   been construed by the state courts, a federal court must determine whether the law

11   is  “reasonably  susceptible  of  constructions  that  might  undercut  or  modify  [the]

12   vagueness attack.”  Greater N.Y. Metro. Food Council v. McGuire, 6 F.3d 75, 77 (2d Cir.

13   1993) (per curiam) (alteration in original) (quoting Babbitt v. United Farm Workers

14   Nat’l Union, 442 U.S. 289, 307 (1979)).  If the law is susceptible to such a construction,

15   then  the  federal  court  should  “abstain  to  afford  the  state  courts  a  reasonable

16   opportunity to construe the statute.”  Id.  

17         If the New York courts interpret Section 518 as being identical to the lapsed

18   federal surcharge ban, then the law (as construed) would not be unconstitutionally

                                                 56
 1   vague  on  its  face,  and  it  clearly  would  not  apply  to  dual‐price  sellers  like

 2   Expressions  Hair  Design  regardless  of  what  those  sellers’  employees  might  say

 3   about their pricing schemes.  Accordingly, having concluded that Section 518 enjoys

 4   a core set of applications in which it is not unconstitutionally vague—namely, its

 5   application to sellers who post single sticker prices—we find abstention appropriate

 6   in this context also, and therefore do not reach the balance of Plaintiffs’ vagueness

 7   challenge.  

 8                                      CONCLUSION

 9         We  have  considered  Plaintiffs’  remaining  arguments  and  find  them  to  be

10   without merit.  For the foregoing reasons, we VACATE the judgment below and

11   REMAND for the dismissal of Plaintiffs’ claims. 

12




                                                57